Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado et al. (US 20120187247) in view of Mahaffey (US 2020/0011368) and further in view of Lees et al. (GB 2367600).
Re’ Claim 1. (Currently amended) Delgado discloses An access panel assembly for an aircraft wing (clearly disclosed in the abstract), the access panel assembly comprising: an access panel 31 comprising a hole (at 47) configured to receive a fastener 47; and a self-locking fastener mating assembly (Nut shown in Fig. 3) 
Delgado does not teach comprising: a cap assembly comprising: a nut comprising internal nut threads that mate with the fastener; and an external cap that at least partially surrounds the nut, wherein the external cap comprises an internal locking structure that restricts rotation of the nut relative to the external cap, and wherein the external cap further comprises internal cap threads of an opposite handedness as the internal nut threads of the nut; and a washer fixedly coupled to the access panel, the washer comprising external washer threads that mate with the internal cap threads of the external cap.
Mahaffey teaches a cap assembly comprising: a nut 20 comprising internal nut threads (Clearly shown in Fig. 2) that mate with the fastener; and an external cap 40 that at least partially surrounds the nut, wherein the external cap further comprises internal cap threads 43 of an opposite handedness as the internal nut threads of the nut; and a washer 30 fixedly coupled to the access panel, the washer comprising external washer threads 38 that mate with the internal cap threads of the external cap. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cap assembly structure as taught by Mahaffey in the invention of Delgado in order to allow for a more protected and secure fitting for the fastener to the aircraft wing. 
Delgado and Mahaffey do not teach wherein the external cap comprises an internal locking structure that restricts rotation of the nut relative to the external cap.
Lees teaches an external cap 11 comprises an internal locking structure (Shown in Fig. 3) that restricts rotation of a nut relative to the external cap. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the profile of the cap of Lees in the combination of Delgado and Mahaffey in order to provide a stronger retaining structure for the nut reducing the chance of the nut coming loose.
Re’ Claim 2. (Original) Lees further teaches The access panel assembly of claim 1, wherein the nut comprises an external surface that is opposite the internal nut threads and faces an internal surface of the external cap, wherein the internal locking structure of the external cap is positioned on the internal surface of the external cap, and wherein the external surface of the nut is non-circular such that at least a portion of the external surface interacts with the internal locking structure to restrict rotation of the nut relative to the external cap. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the profile of the cap of Lees in the combination of Delgado and Mahaffey in order to provide a stronger retaining structure for the nut reducing the chance of the nut coming loose.
Re’ Claim 3. (Currently amended) Delgado discloses The access panel assembly of claim 1, wherein the access panel comprises: a central body portion (See Fig. 4) that is configured to be positioned within an access panel opening of a skin of the aircraft wing (37) when the access panel is coupled to the skin, and a lip portion (see portion at 49 , 47 and 41) that is configured to extend over an interior-facing surface of the skin when the access panel is coupled to the skin.
Re’ Claim 4. (Currently Amended) Delgado discloses The access panel assembly of claim 3, wherein the lip portion comprises a peripheral groove 41 in an exterior-facing surface of the lip portion that interfaces with the skin of the aircraft wing, and wherein the access panel assembly further comprises an annular seal configured to provide a seal (sealing profile as disclosed in the specification) between the exterior-facing surface of the lip portion and the skin of the aircraft wing, wherein the annular seal is retained within the peripheral groove of the lip portion.
Re’ Claim 5, 8. (Currently Amended) Delgado discloses The access panel assembly of claim 3 wherein the lip portion comprises the hole (at 47), 
The combination of Delgado and Mahaffey  and Lees does not teach wherein the access panel assembly further comprises a conductive gap filler applied to one or more of the hole of the lip portion of the access panel and the skin or an electrically conductive coating. The Examiner takes official notice that it is old and well known in the art at the time of the invention to use a gap filler or a coating as claimed in the applications of aircraft fuel tanks. It would have been obvious to one of ordinary skill in the art at the time of the invention to use in this case as well as any other fuel system as it helps to ground the elements in use. 
Re’ Claim 6. (Original) Delgado discloses The access panel assembly of claim 3, further comprising the fastener 47, and wherein the lip portion comprises the hole (at 47) configured to receive the fastener, and wherein the fastener extends through the hole and into the self-locking fastener (as rejected in claim 1 above) mating assembly to couple the access panel assembly to the aircraft wing (abstract). 
Re’ Claim 7. (Currently amended) Lees further teaches The access panel assembly of claim 6, wherein the fastener comprises external fastener threads of an opposite handedness as the external washer threads wherein the external fastener threads are configured to mate with the internal nut threads of the nut such that the fastener screws into the nut (see abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the profile of the cap of Lees and the threaded configuration in the combination of Delgado and Mahaffey in order to provide a stronger retaining structure for the nut reducing the chance of the nut coming loose.
Re’ Claim 9. (Original) Delgado discloses The access panel assembly of claim 1, further comprising a dielectric cover 45 fixedly coupled to the access panel.
Re’ Claim 10. (Original) Mahaffey teaches The access panel assembly of claim 1, wherein the external cap is constructed from a polyamide (paragraph 45). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cap assembly structure as taught by Mahaffey in the invention of Delgado in order to allow for a more protected and secure fitting for the fastener to the aircraft wing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any desire dmaterial as disclosed in Mahaffey, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Re’ Claim 11. (Currently amended) the combination of Delgado and Mahaffey discloses The access panel assembly of claim 1, wherein the external cap and the access panel are not integrally formed together, and wherein the external cap is coupled to the access panel via the internal cap threads and the external washer threads (clearly shown in Fig. 3 of Delgado and Fig. 2 of Mahaffery). 
Re’ Claim 12. (Original) Delgado discloses The access panel assembly of claim 1, wherein the access panel is constructed from a fiber reinforced plastic (composite material standard in Aircraft Paragraph 18).
The rejections of claims 1-12 are applied mutatis mutandis to the method claims 13-19 and 21. The method of installing the access panel would be understood by one of ordinary skill in the art having the apparatus as claimed in claims 1-12. Therefor claims 13-19 and 21 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642